Citation Nr: 1522321	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for major depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a video hearing in April 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  At the Board hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2013).  The record was held open, but no additional evidence was received.

The Veteran filed a notice of disagreement (NOD) with respect to a November 2013 determination that denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  In March 2014, the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the NOD has been recognized and additional action on the NOD is pending at the RO, Manlicon is not applicable in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he began to have suicidal thoughts and depression in service.  He relates a history of harassment by superiors, and attributes his disability to these events.  He has indicated that he was the subject of a Court Martial in service, and that he had received psychiatric treatment associated with those proceedings.  However, the service treatment records associated with the claims file do not document this history and the Veteran's personnel records have not been associated with the claims file, although his DD Form 214 has been made of record.  The case must be remanded to attempt to obtain the Veteran's personnel records.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

Lastly, given the Veteran's provided history, the Board finds that a VA examination is necessary to decide the claim.  The Veteran is competent to relate his observations of symptoms, such as suicidal ideation and mood.  His indication of suicidal ideation and symptoms in and since service suggests that his claimed major depressive disorder may be attributable to service.  Accordingly, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain psychiatric service treatment records associated with the Veteran's service and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.

2.  Attempt to obtain personnel records associated with the Veteran's service and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.

3.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include major depressive disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims file should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability, including major depressive disorder, is attributable to service.

Attention is invited to the Veteran's sworn hearing testimony in April 2015, describing the events in service, as well as the information contained in any newly associated service treatment records and service personnel records.  See Hearing Testimony, VBMS, April 9, 2015, pages 4-5.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, readjudicate the issue.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



